IN THE SUPREME COURT OF THE STATE OF NEVADA


                      GLENEAGLES HOMEOWNERS                                   No. 84796
                      ASSOCIATION, A NEVADA NON-
                      PROFIT CORPORATION,
                                  Petitioner,                                 FILE
                                        vs.
                      THE  EIGHTH JUDICIAL    DISTRICT                        SEP    9 2022
                      COURT OF THE STATE OF NEVADA,                                  A. BROWN
                                                                          CLE iÁ F UPREME COURT
                      IN AND FOR THE COUNTY OF
                                                                         BY
                      CLARK; AND THE HONORABLE TARA                            DE     CLERX

                      D. CLARK NEWBERRY, DISTRICT
                      JUDGE,
                                  Respondents,
                                        and
                      SATICOY BAY LLC SERIES 3844 BLUE
                      GULL, A NEVADA LIMITED
                      LIABILITY COMPANY; AND NEVADA
                      ASSOCIATION SERVICES, INC.,
                                  Real Parties in Interest.

                                         ORDER DISMISSING PETITION

                                 Pursuant to the stipulation of the parties, and cause appearing,
                      this matter is dismissed.    The parties shall bear their own costs and
                      attorney fees. NRAP 42(b).
                                 It is so ORDERED.



                                                        CLERK OF THE SUPREME CO RT
                                                        ELIZAB      B W

                                                        BY:



 SUPREME COURT
        OF
      NEVADA



CLERK'S ORDER

 Ill) 1947   C,s15.
                                                                                    2_2- -Lez:71
                 cc:   Hon. Tara D. Clark Newberry, District Judge
                       Lipson Neilson P.C.
                       Brandon E. Wood
                       Roger P. Croteau & Associates, Ltd.
                       Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

 (01 1947